DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of providing a player selection of prizes during play on a gaming machine. This is a method of organizing human activities because it amounts to nothing more than providing a catalog of prizes to a player. This is a fundamental economic practice of long standing. Furthermore, the method can be performed in the human mind. This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the game controller, processor, memory, and display are parts of a generic computer as pointed out in Applicant’s specification:
[0043] The game controller 60 is in data communication with the player interface and typically includes a processor 62 that processes the game play instructions in accordance with game play rules and outputs game play outcomes to the display.  Typically, the game play instructions are stored as program code in a memory 64 but can also be hardwired.  Herein the term "processor" is used to refer generically to any device that can process game play instructions in accordance with game play rules and may include: a microprocessor, microcontroller, programmable logic device or other computational device, a general purpose computer (e.g. a PC) or a server.

Response to Arguments
Applicant's arguments filed 23 November 2020 have been fully considered but they are not persuasive. 
Applicant argues that the claims are not drawn to an abstract idea.  Yet the claims are CLEARLY drawn to a method of determining financial obligations using probability.  The CAFC has determined that such claims are drawn to a fundamental economic practice of long standing. (In re Smith)  Examiner is not expanding the subgroupings – Examiner is following the crystal clear precedent of the CAFC.
Applicant’s arguments about other cases being patent-eligible are moot.  Each case stands on its own.  To pick two cases that have nothing to do with this case out of the myriad of cases that have been decided with the opposite result is unpersuasive.
Applicant argues that the claims recite a particular way of achieving a particular result on a particular machine.  This is not persuasive.  First of all, Applicant’s specification (¶ 0043) makes it clear that the claims may be implemented on a generic computer.  There is no particular machine.  Furthermore, even if we ignore the clear language of the specification and limit the claims to a “gaming machine”, the case is no better.  Applicant has merely implemented an abstract idea on an industry-standard “gaming machine.”  The only difference between Applicant’s “gaming machine” and any other “gaming machine” is that different game rules are implemented on them. The game rules are an abstract idea and Applicant has essentially said, “Implement it.”
Applicant argues that the claims recite visually resizing the prize identifiers.  This is merely extra-solution activity.  It does not provide “significantly more” since it does not provide a technical solution to a technical problem.
Applicant argues that the claims integrate the abstract idea into a “practical application.”  This is not the case.  As MPEP §2106.05(a) third paragraph states:
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea.

There is no discussion in the Applicant’s specification of a technical problem or a technical solution.  While Applicant tries to shoehorn some of the specification into this 
Applicant’s reliance on a couple of non-precedential PTAB decisions is misplaced.  These cases have no bearing on the present case.
Applicant argues that the claims improve a “particular machine.”  Applicant’s specification clearly contradict this assertion.  Furthermore, to the extent that we ignore the clear language of the specification, a “gaming machine” is an industry-standard device.
Applicant argues that there is not complete preemption.  It is well-settled law that complete preemption is not necessary for a rejection under §101.
For these reasons, the rejection under 35 USC §101 is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447.  The examiner can normally be reached on M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799